                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                         CIVIL MINUTES - GENERAL
 Case No.          CV 19-2700-DMG (AGR)                                            Date    November 14, 2019
 Title             John Shaw v. Timothy Lindgren, et al.



 Present: The                    Alicia G. Rosenberg, United States Magistrate Judge
 Honorable
                  Karl Lozada                                    n/a                                n/a
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Petitioner:                      Attorneys Present for Respondent:
                             None                                                   None
 Proceedings:                   In Chambers: ORDER TO SHOW CAUSE WHY DEFENDANT
                                LINDGREN IN HIS INDIVIDUAL CAPACITY SHOULD NOT BE
                                DISMISSED FOR FAILURE TO SERVE PROCESS

      On April 9, 2019, Plaintiff proceeding pro se filed a civil rights complaint against
Defendant Timothy Lindgren who was employee of the LA Care Health Plan and two individual
defendants, John Doe and Jane Doe (LA Care Health Plan Pharmacy and Therapeutic (P&T)
Committee). Plaintiff alleges that Defendants violated his rights to medical treatment.

       On August 14, 2019, the court issued an order directing service of process by the United
States Marshal upon Defendant Timothy Lindgren, in his individual and official capacities at the
LA Care Health Plan. (Dkt. No. 9.) Defendant Lindgren was successfully served in his official
capacity on October 3, 2019. (Dkt. No. 1.) However, he was not served in his individual
capacity. (Dkt. No. 15.)

       The process receipts filed on November 5, 2019, indicates that Defendant Lindgren could
not be served in his individual capacity because, “Felix Huerta (Paralegal) stated that individual
no longer employed, and could not accept for individual.” (Dkt. No. 15.)

       “If a defendant is not served within 90 days after the complaint is filed, the court – on
motion or on its own after notice to the plaintiff – must dismiss the action without prejudice
against that defendant or order that service be made within a specified time. But if the plaintiff
shows good cause for the failure, the court must extend the time for service for an appropriate
period.” Fed. R. Civ. P. 4(m).

       A “pro se plaintiff proceeding in forma pauperis is entitled to rely on the U.S. Marshal for
service of the summons and complaint” after “having provided the necessary information to help
effectuate service” under 28 U.S.C. § 1915 and Rule 4. Puett v. Blandford, 912 F.2d 270, 275
(9th Cir.1990); accord, Walker v. Sumner, 14 F.3d 1415, 1422 (9th Cir.1994), abrogated in part
on other grounds by Sandin v. Conner, 515 U.S. 472 (1995)).
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                     Page 1 of 2
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                     CIVIL MINUTES - GENERAL
 Case No.       CV 19-2700-DMG (AGR)                                        Date   November 14, 2019
 Title          John Shaw v. Timothy Lindgren, et al.

        When service cannot be accomplished due to the pro se plaintiff's failure to submit the
required information, and the plaintiff fails to remedy the situation after being put on notice,
dismissal without prejudice is appropriate. Walker, 14 F.3d at 1421-22 (holding that prisoner
failed to show cause why his claims against prison official should not be dismissed under Rule
4(m) when prisoner failed to show “he provided the marshal with sufficient information to serve
[the defendant]”).

       Plaintiff must provide contact information for Mr. Lindgren where he may be served.
Plaintiff may conduct discovery to obtain the last known address for Mr. Lindgren from served
Defendant via a document request under Fed. R. Civ. P. 34. Defendant may wish to provide the
contact information directly to the Court.

       IT IS ORDERED that Plaintiff show cause in writing, on or before December 16, 2019,
why Defendant Timothy Lindgren in his individual capacity should not be dismissed from this
action without prejudice pursuant to Rule 4(m) or for failure to prosecute.

        If Plaintiff does not timely response to this order to show cause on or before December
16, 2019, Defendant Lindgren in his individual capacity may be dismissed without prejudice for
failure to serve process under Rule 4(m) or for failure to prosecute.




                                                          Initials of Preparer        kl




CV-90 (06/04)                             CIVIL MINUTES - GENERAL                              Page 2 of 2
